             Case 2:20-cv-00909-KJD-BNW Document 18
                                                 17 Filed 07/17/20
                                                          07/13/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov

 7
                                       UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF NEVADA
 9
      KARTIKA SHETTY, M.D., F.A.C.P.,                           2:20-cv-909-KJD-BNW
10
                              Plaintiff,                        STIPULATION AND REQUEST TO
11                                                              EXTEND DATE FOR FEDERAL
              v.                                                DEFENDANTS TO FILE RESPONSE TO
12                                                              COMPLAINT
      U.S. CITIZENSHIP AND IMMIGRATION                           (First Request)
13    SERVICES, et. al.,
                                                                Current Date: July 27, 2020
14                            Defendants.                       New Date: October 26, 2020

15

16           It is hereby agreed and stipulated by all parties, through their respective counsel, that the due date

17   for the federal defendants to file their response to the complaint (#1) may be extended to October 26,

18   2020. This is the first request to extend the due date for the defendants’ response to the complaint. It is

19   requested the Court approve the requested extension of time based on the following:

20           1. Plaintiff Shetty filed his complaint (#1) on May 20, 2020. The complaint seeks to challenge

21   the denial of Shetty’s petition for an “EB-1” visa which sought classification of Shetty as an alien with

22   extraordinary ability in the field of internal medicine education. See Complaint (#1), para. 1.

23           2. The current deadline for the defendant federal agencies to respond to the complaint is July 27,

24   2020.

                                                           1
           Case 2:20-cv-00909-KJD-BNW Document 18
                                               17 Filed 07/17/20
                                                        07/13/20 Page 2 of 2



 1          3. Based on the allegations of the complaint, the federal agency (USCIS) responsible for

 2   reviewing and evaluating Shetty’s visa application and making an eligibility determination thereon

 3   desires to issue to Shetty an administrative request for evidence (RFE) for the purpose of soliciting

 4   additional information and materials relevant to Shetty’s visa application. Following receipt of such

 5   information and materials, USCIS will further consider Shetty’s eligibility for the visa classification

 6   sought by him.

 7          4. The requested extension of time is requested in order to provide time for USCIS to issue the

 8   RFE, for Shetty to respond to the RFE with additional information and materials, and for USCIS to further

 9   consider Shetty’s eligibility for the visa classification sought by him. The time requested also is made in

10   light of furlough notices recently issued to USCIS employees based on an anticipated lapse of

11   appropriated funding for USCIS functions.

12          Based on the foregoing, the parties request the Court approve the stipulation and the proposed

13   extension of time to October 26, 2020, for the filing of defendants’ response to the complaint.

14
     _/s/ Daniel Pierce___________                                  /s/ Greg Addington      _______
15   DANIEL PIERCE, ESQ.                                          GREG ADDINGTON
     Counsel for Plaintiff                                        Assistant United States Attorney
16                                                                Counsel for Federal Defendants

17

18                                             IT IS SO ORDERED

19
              July 16
     Date; __________________, 2020
20
                                                          ____________________________________
21                                                        UNITED STATES MAGISTRATE JUDGE

22

23

24

                                                          2
